Citation Nr: 0629059	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-20 449	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension and 
cardiac disease, claimed as secondary to the service-
connected diabetes mellitus disability.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to the service-connected 
diabetes mellitus disability.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as secondary to the service-
connected diabetes mellitus disability.

4.  Entitlement to service connection for erectile 
dysfunction (ED), claimed as secondary to the service-
connected diabetes mellitus disability.

5.  Entitlement to service connection for retinopathy, 
claimed as secondary to the service-connected diabetes 
mellitus disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
December 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In a written statement received at the RO in May 2004, the 
appellant raised a claim of entitlement to service connection 
for tinnitus.  It does not appear that the RO has taken any 
action on that claim.  The matter is referred to the RO for 
appropriate action.

The issues of secondary service connection for hypertension 
and cardiac disease are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is not currently diagnosed with peripheral 
neuropathy, erectile dysfunction (ED) or retinopathy.

2.  The appellant's diabetes mellitus disability did not 
cause or worsen carpal tunnel syndrome.



CONCLUSIONS OF LAW

The criteria for the establishment of service connection for 
peripheral neuropathy, carpal tunnel syndrome, erectile 
dysfunction, and retinopathy are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his secondary service connection claims by 
correspondence dated in November 2002, and November 2003.  
These documents informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  

In those letters, and in the Statement of the Case (SOC), the 
RO informed the appellant about what was needed to establish 
entitlement to secondary service connection.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records.  Private medical records were 
obtained and added to the claims file.  The appellant was 
afforded VA medical examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the appellant of such information relating to 
effective dates and disability ratings, because the Board has 
denied the appellant's claims for secondary service 
connection, such information is not applicable to this case.  
The appellant was also provided with notice as to the 
clinical evidence necessary to establish secondary service 
connection, as well as the assistance VA would provide.  
Proceeding with this case in its current procedural posture 
would not therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for secondary service connection, as well as 
the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection is warranted for a disability 
that is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

The appellant contends that he has peripheral neuropathy, 
bilateral carpal tunnel syndrome, erectile dysfunction (ED) 
and diabetic retinopathy and that each condition is causally 
related to his service-connected diabetes mellitus.  

Review of the evidence of record indicates that the appellant 
underwent a VA medical examination in August 2001.  The 
examiner rendered a diagnosis of diabetes mellitus type II.  
The examiner concluded that the appellant had no apparent 
diabetic retinopathy.  

The appellant underwent another VA medical examination in 
January 2003.  The examiner noted that the appellant had 
apparently been initially diagnosed with diabetes in 
approximately 1985.  The appellant reported that he was still 
sexually active.  He also reported some sensations of 
tingling and burning in his upper and lower extremities.  The 
examiner noted that the results of the appellant's November 
2002 nerve conduction velocity (NCV) studies of his lower 
extremities were normal.  On physical examination, sensory 
testing was felt variably in all of the appellant's 
extremities.  The examiner stated that the appellant had no 
appearance of diabetic retinopathy.  The examiner also stated 
that the appellant had no impotency.  The examiner concluded 
that the appellant's EMG/NCV results for his 
upper extremities were compatible with bilateral carpal 
tunnel syndrome.  The examiner noted that there was a 2002 
medical journal article that indicated that musculoskeletal 
disorders, including carpal tunnel syndrome, occurred with 
increased frequency in patients with diabetes mellitus.  
However, the examiner did not offer an opinion on whether or 
not the appellant's bilateral carpal tunnel syndrome was 
causally related to his diabetes.

The appellant subsequently underwent a VA neurology 
examination in May 2003; he complained of pains in his feet 
and legs, especially at night.  On physical examination, the 
appellant reported inconsistent complaints of decreased 
sensation over the right foot.  The examiner noted that the 
appellant's hemoglobin A1C testing run between 2001 and 2003 
had been normal and that this indicated that his diabetes had 
been reasonably well controlled with diet.  The examiner also 
noted that diabetes is a well known risk factor for the 
aggravation of carpal tunnel syndrome.  However, the examiner 
opined that, in light of the appellant's occupational history 
of use of his wrists as a master carpenter, and in light of 
his control of his diabetes as reflected by his hemoglobin 
A1C levels, it was less likely than not that the diabetes was 
related to the carpal tunnel syndrome.

The appellant underwent a VA eye examination in January 2004.  
After examining the appellant's eyes, the examiner rendered a 
clinical impression of diabetes mellitus with no diabetic 
retinopathy.

The appellant underwent another VA medical examination in 
January 2004; he complained of swelling in both hands.  He 
denied overt numbness or tingling in his extremities.  He 
complained of occasional ED for the previous year.  Motor 
nerve conduction testing of both the upper and lower 
extremities was normal.  Sensory nerve conduction testing of 
the upper extremities was normal.  The clinical conclusion 
was that the NCV/EMG testing of the upper extremities was 
suggestive of borderline carpal tunnel syndrome in each hand.  
The examiner rendered a clinical impression of paresthesias 
with unremarkable EMG/NC studies.

As previously noted, service connection may also be awarded 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995) (the language of 
§ 3.310 requires consideration of whether service-connected 
disability has made the claimed disability chronically worse, 
even if the service-connected disability did not cause the 
claimed disability).  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

After careful review of the pertinent evidence of record, the 
Board finds that the competent medical evidence of record 
does not establish a current diagnosis of any peripheral 
neuropathy, ED or diabetic retinopathy.  The service medical 
records do not include any mention of complaints of, 
treatment for, or diagnosis of any one of these conditions.  
The post-service medical records do not establish a diagnosis 
of any one of these conditions.  While appellant's private 
physician entered a couple of notes of "sensation 
impaired", the doctor never rendered a diagnosis of 
peripheral neuropathy.  In addition, the private doctor did 
not indicate any etiological connection between the impaired 
sensation and the diabetes.

Thus, the claims file does not contain competent medical 
evidence to the effect that the veteran currently suffers 
from a diagnosed disability stemming from some peripheral 
neuropathy, or ED or diabetic retinopathy.  

While the veteran contends that he currently experiences 
various symptoms that are causally related to his service-
connected diabetes mellitus, and that he currently 
experiences peripheral neuropathy, ED and retinopathy and 
that each of these conditions is causally related to his 
service-connected diabetes, the evidence does not indicate 
that he possesses medical expertise.  His opinion is not 
competent medical evidence on a matter requiring medical 
expertise, such as diagnosis or causation.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Absent a current diagnosis indicative of disability due to 
diabetic peripheral neuropathy, ED and diabetic retinopathy, 
the preponderance of the evidence is against each one of 
those claims.  With the absence of a current diagnosis of the 
claimed disorder, the evidence cannot establish a causal 
connection between the claimed disorder and service.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the appellant's claims for service connection for 
peripheral neuropathy, ED and retinopathy should each be 
denied.

Turning to the appellant's claim for bilateral carpal tunnel 
syndrome, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence is required.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this case 
there are two medical comments relating to the etiology of 
the appellant's claimed bilateral carpal tunnel syndrome and 
its relationship to his service-connected diabetes mellitus.  
At best these comments indicate that diabetes is a known risk 
factor for the aggravation of carpal tunnel syndrome.  
However, the most recent electro-diagnostic testing shows 
only the suggestion of borderline bilateral carpal tunnel 
syndrome and there is no medical opinion of record relating 
this condition to the appellant's diabetes.  The etiology of 
any currently present carpal tunnel syndrome is instead 
linked by competent medical evidence to the appellant's many 
years as a carpenter.

The weight of the "negative" objective evidence -- 
principally medical records demonstrating an unclear clinical 
diagnosis of current carpal tunnel syndrome, the negative 
medical opinion of record, and the lack of any competent 
medical opinion of record delineating any relationship 
between the appellant's service-connected diabetes and any 
portion of his any current carpal tunnel syndrome -- exceeds 
that of the "positive" evidence of record, which is limited 
to the recognition by medical authorities that diabetes is a 
risk factor for the aggravation of carpal tunnel syndrome.  
The appellant's own statements to the effect that he 
experiences carpal tunnel syndrome due to his service-
connected disability are not probative because the evidence 
does not indicate that he possesses medical expertise.  As a 
layperson, he is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the totality of the evidence of record, including 
the appellant's written statements, the private treatment 
records, the VA medical records and the VA medical opinions, 
the Board finds that the preponderance of the evidence is 
against a finding of secondary service connection for 
bilateral carpal tunnel syndrome.  The record does not 
present sufficient competent evidence of any linkage between 
the appellant's borderline carpal tunnel syndrome and his 
service-connected diabetes.  

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's carpal tunnel 
syndrome is not related to the service-connected diabetes in 
that the service-connected diabetes did not cause or 
aggravate the carpal tunnel syndrome.  While it is apparent 
that the appellant has reported symptoms of possible 
borderline carpal tunnel syndrome, the medical evidence of 
record as a whole supports the conclusion that there is no 
etiological relationship between the origin and/or severity 
of that condition and the diabetes disability for which 
service connection has been granted.  

Therefore, the preponderance of the evidence is against the 
claim of service connection on a secondary basis.  The Board 
accordingly concludes that the appellant's claim for 
secondary service connection for bilateral carpal tunnel 
syndrome must fail.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine does 
not apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.  

Service connection for erectile dysfunction disorder is 
denied.  
Service connection for retinopathy is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The veteran has been diagnosed with hypertension and cardiac 
disease.  Service connection for diabetes mellitus has been 
granted.  There are two medical opinions relating to the 
etiology of the appellant's hypertension/cardiac disease and 
its relationship to his service-connected diabetes mellitus.  
The August 2002 private doctor statement indicates that there 
is a causal relationship between the appellant's diabetes and 
his hypertension/cardiac disease.  The June 2003 VA examiner 
opinion indicates that the appellant's hypertension is not a 
complication of his diabetes.  However, the examiner did not 
address the question of an etiological connection to the 
heart disease.  

In addition, judicial interpretation of the matter of 
secondary service connection as embodied in 38 C.F.R. § 3.310 
requires consideration of whether the service-connected 
disability either causes or aggravates another condition.   
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether the 
service-connected Type II diabetes aggravates the veteran's 
hypertension or other cardiac condition in this case.  
Further development of the medical evidence and adjudication 
on this basis are therefore indicated.



For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2005).

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the veteran's hypertension/cardiac 
condition since 2002 not already of 
record should be identified and obtained 
and associated with the claims file.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since 2002, and secure all available 
relevant reports not already of record 
from those sources.  

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  Thereafter, the veteran should be 
afforded a VA examination by a 
cardiologist.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  An opinion should be obtained 
even if the veteran does not report for 
the examination.  The examiner should 
consider the information in the claims 
file and the data obtained from the 
examination (or claims file review alone 
if the examination is not accomplished) 
to provide an opinion as to the 
following:

      (a) whether, based on what is 
medically known about causes or possible 
causes of cardiac pathology, including 
hypertension, any cardiac pathology, 
including hypertension, was caused by the 
veteran's diabetes mellitus as opposed to 
some other factor or factors.  
	(b) whether diabetes mellitus 
aggravated or contributed to or 
accelerated any existing cardiac 
pathology, including hypertension.  
	(c) if the veteran's diabetes 
mellitus aggravated or contributed to or 
accelerated any cardiac pathology, 
including hypertension, to what extent, 
stated in terms of a percentage, did it 
so contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.

A rationale should be provided for all 
opinions expressed.

6.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

7.  Thereafter, the RO should 
readjudicate the claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995).

8.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


The veteran is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


